Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 04/06/2022. Claims 1-21 are currently pending.

Response to Arguments
	Applicant’s arguments/remarks filed on 04/06/2022, with respect to the previous 35 U.S.C. 103 rejection of claim 1 has been fully considered. 
	With respect to the previous 35 U.S.C. 103 rejection of claim 1, Applicant argues the cited art of record fails to explicitly disclose:
A) a threat envelope data structure embodied in a computer-readable medium that stores at least one trigger condition for each of a plurality of different types of threats associated with the aircraft;
B) at least some of the plurality of trigger conditions obtained from the threat envelope data structure to specific trigger points in spacetime along each of the projected trajectories;
C) wherein the processor is further programmed to initiate an aircraft protective response when all projected trajectories but one have been deprecated and the aircraft is within a predetermined proximity to the closest trigger point in spacetime along the non-deprecated trajectory.
Examiner respectfully disagrees. Examiner notes Petrini discloses an aircraft threat envelope protection system, comprising an aircraft involved must at some point make an avoidance maneuver, i.e. trigger condition, in order to quickly leave the trajectory having a high sensed and/or calculated risk of collision – See at least ¶4. Determining a maximum kinematic acceleration envelope, i.e. threat envelope, by for a number of avoidance maneuver angles determining a corresponding number of corresponding kinematic accelerations in a kinematic acceleration plane, hereby defining a number of points – See at least ¶13. Examiner interprets maximum kinematic acceleration envelope as one type of threat associated with the aircraft, which is analogous to the claimed a threat envelope data structure embodied in a computer-readable medium that stores at least one trigger condition for a type of threat associated with the aircraft. Examiner notes Applicant is advised to considered all references cited (See MPEP 2141.02). Petrini discloses a threat envelope data which includes two types of threats that are collision avoidance and kinematic accelerations. However, to be in line with the specification, the rejection has been altered to show that Mere teaches a plurality of different types of threats associated with the aircraft which takes account a plurality of constraints (terrain, energy, flight physics, etc, - See at least ¶175. Examiner notes these constraints are analogous to a plurality of different types of threats associated with an aircraft).
Petrini further discloses trajectories of all vehicles in the case of a non-cooperative operation where maneuver selection of other of other aircraft is selected as a straight line in space over time. The vehicle may also be a fixed or slow moving object such as a stationary balloon, paraglider, moving balloon. For a stationary object is a point in space over time – See at least ¶63, which is analogous to the claimed at least some of the plurality of trigger conditions obtained from the threat envelope data structure to specific trigger points in spacetime along each of the projected trajectories.
Lastly, Petrini fails to explicitly disclose wherein the processor is further programmed to initiate an aircraft protective response when all projected trajectories but one have been deprecated and the aircraft is within a predetermined proximity to the closest trigger point in spacetime along the non-deprecated trajectory, however Mere teaches a computation sub-step comprising determining a protection envelope, i.e. aircraft protective response, around the aircraft segment associated with the next state to be validated – See at least ¶29. A computation sub-step comprising determining a protection envelope around the path segment associated with the next state to be validated; a comparison sub-step comprising comparing that protection envelope with obstacles, the obstacles comprising at least one of the following types of obstacles: fixed obstacles and moving obstacles; and a validation sub-step comprising considering that the next state is validated if no obstacle is found in the protection envelope – See at least ¶31 and 32. Examiner notes the protection envelope disclosed in this reference is analogous to the claimed aircraft protective response, which is analogous to the claimed wherein the processor is further programmed to initiate an aircraft protective response when all projected trajectories but one have been deprecated and the aircraft is within a predetermined proximity to the closest trigger point in spacetime along the non-deprecated trajectory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Petrini et al., US 20100179760 A1, in view of Mere, US 20170132942 A1, hereinafter referred to as Petrini and Mere, respectively.
Regarding claim 1, Petrini discloses an aircraft threat envelope protection system, comprising: 
a threat envelope data structure embodied in a computer-readable medium that stores at least one trigger condition for a type of threat associated with the aircraft (For a collision threat sense and avoidance system (sense & avoid system) to actually perform the avoid portion, an aircraft involved must at some point make an avoidance maneuver, i.e. trigger condition, in order to quickly leave the trajectory having a high sensed and/or calculated risk of collision – See at least ¶4. Determining a maximum kinematic acceleration envelope, i.e. threat envelope, by for a number of avoidance maneuver angles determining a corresponding number of corresponding kinematic accelerations in a kinematic acceleration plane, hereby defining a number of points – See at least ¶13. Forming an adjusted kinematic acceleration envelope in said plane by forming a new envelope, the new envelope at each point laying closer to or at the same distance from the origin as the points of the maximum kinematic acceleration envelope and such that for a given avoidance maneuver angle, there is one value of the kinematic acceleration – See at least ¶14. Examiner notes the avoidance maneuver disclosed in this reference is analogous to the claimed trigger condition for the aircraft to avoid a collision), 
wherein the type of threat is parameterized using a common schema (The maximum kinematic acceleration envelope may approximated by an analytical expression – See at least ¶18. The adjusted kinematic acceleration envelope may be approximated by an analytical expression and wherein the kinematic acceleration (a) is calculated by using said analytical expression – See at least ¶19. Document is disclosed how to obtain suitable avoidance maneuver directions for two aircrafts, each provided with the system. The vehicle may also be a fixed or slow moving object such as a stationary balloon, paraglider, moving balloon, parachuter, helicopter or the like. For a stationary object Tr is a point in space time, i.e. common schema – See at least ¶63. Examiner interprets the common schema as disclosed in applicant’s specification as representing different possible aircraft paths through spacetime – See 14 of applicant’s specification); 
a processor programmed to compute plural different projected trajectories representing different possible aircraft paths through spacetime (Trajectories of all vehicles in the case of a non-cooperative operation where maneuver selection of other of other aircraft is selected as a straight line in space over time. The vehicle may also be a fixed or slow moving object such as a stationary balloon, paraglider, moving balloon. For a stationary object is a point in space over time – See at least ¶63).

Petrini fails to explicitly disclose wherein a threat envelope data structure embodied in a computer-readable medium that stores at least one trigger condition for each of a plurality of different types of threats associated with the aircraft, the processor is programmed to associate at least some of the plurality of trigger conditions obtained from the threat envelope data structure to specific trigger points in spacetime along each of the projected trajectories; wherein the processor is further programmed to deprecate ones of the projected trajectories during times when such ones are computed as not viable to recover from a threat; wherein the processor is further programmed to initiate an aircraft protective response when all projected trajectories but one have been deprecated and the aircraft is within a predetermined proximity to the closest trigger point in spacetime along the non-deprecated trajectory.
However, Mere teaches:
a plurality of different types of threats associated with the aircraft (It makes it possible to validate a vertical path. Path generation takes simultaneously into account a plurality of constraints (terrain, energy, flight physics, etc.). Pilots may call on the generation method to validate a path that they wish to follow (but of whose validity they cannot be sure because the environment is too complex – See at least ¶175);
wherein the processor is programmed to associate at least some of the plurality of trigger conditions obtained from the threat envelope data structure to specific trigger points in spacetime along each of the projected trajectories (a computation unit configured to determine a protection envelope around the path segment associated with the state to be validated. The computation unit can generate around the path segment a protection envelope relating to the required navigation performance. The protection envelope is defined around the path, preferably both in the vertical plane and in the horizontal plane; a comparison unit configured to compare this protection envelope with obstacles from the set, the obstacles comprising fixed obstacles and/or moving obstacles – See at least ¶128); 
wherein the processor is further programmed to deprecate ones of the projected trajectories during times when such ones are computed as not viable to recover from a threat (a validation step, implemented by a validation unit, comprising validating the next states generated, by verifying each of the path segments respectively associated with the next states generated relative to obstacles, and retaining only the validated states – See at least ¶10); 
wherein the processor is further programmed to initiate an aircraft protective response when all projected trajectories but one have been deprecated and the aircraft is within a predetermined proximity to the closest trigger point in spacetime along the non-deprecated trajectory (A computation sub-step comprising determining a protection envelope, i.e. aircraft protective response, around the aircraft segment associated with the next state to be validated – See at least ¶29. A computation sub-step comprising determining a protection envelope around the path segment associated with the next state to be validated; a comparison sub-step comprising comparing that protection envelope with obstacles, the obstacles comprising at least one of the following types of obstacles: fixed obstacles and moving obstacles; and a validation sub-step comprising considering that the next state is validated if no obstacle is found in the protection envelope – See at least ¶31 and 32. Examiner notes the protection envelope disclosed in this reference is analogous to the claimed aircraft protective response).
Petrini discloses an aircraft threat envelope protection system. Mere teaches threat envelope data structure to specific trigger points in spacetime along each of the projected trajectories.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Petrini and include the feature of associate at least some of the plurality of trigger conditions obtained from the threat envelope data structure to specific trigger points in spacetime along each of the projected trajectories, as taught by Mere, to provide a system for avoiding a UAV to collide with another object.

Regarding claim 2, Petrini discloses wherein the processor is programmed to express the plural different projected trajectories in terms used by the common schema (The maximum kinematic acceleration envelope may approximated by an analytical expression – See at least ¶18. The adjusted kinematic acceleration envelope may be approximated by an analytical expression and wherein the kinematic acceleration (a) is calculated by using said analytical expression – See at least ¶19).

Regarding claim 3, Petrini discloses wherein the common schema expresses each of the plurality of different types of recoveries in terms of a g-force vector and an energy state vector (Difference between the avoidance maneuver angle and an expression taking into account the effect of the g-force. In particular, bank angle may be determined as the difference between the avoidance maneuver angle e and a term built from arcus sinus of the product formed by multiplying g with the cosine of the current pitch angle further multiplied with the sine of the avoidance maneuver angle – See at least ¶83).

Regarding claim 4, Petrini discloses wherein the common schema expresses each of the plurality of different types of recovery trajectories in terms of (a) a force normal to the longitudinal axis of the aircraft, (b) an aircraft bank angle, (c) an specific excess power of the aircraft, and (d) a flight path angle (Difference between the avoidance maneuver angle and an expression taking into account the effect of the g-force. In particular, bank angle may be determined as the difference between the avoidance maneuver angle e and a term built from arcus sinus of the product formed by multiplying g with the cosine of the current pitch angle further multiplied with the sine of the avoidance maneuver angle – See at least ¶81-83). 

Regarding claim 5, Petrini discloses wherein the processor repeatedly updates the plural different projected trajectories and the trigger points along each of the updated trajectories (For a collision threat sense and avoidance system (sense & avoid system) to actually perform the avoid portion, an aircraft involved must at some point make an avoidance maneuver in order to quickly leave the trajectory having a high sensed and/or calculated risk of collision – See at least ¶4).

Regarding claim 6, Petrini discloses wherein the threat envelope data structure stores at least one trigger condition associated with an energy boundary (Determining a maximum kinematic acceleration envelope, i.e. threat envelope, by for a number of avoidance maneuver angles determining a corresponding number of corresponding kinematic accelerations in a kinematic acceleration plane, hereby defining a number of points – See at least ¶13. Forming an adjusted kinematic acceleration envelope in said plane by forming a new envelope, the new envelope at each point laying closer to or at the same distance from the origin as the points of the maximum kinematic acceleration envelope and such that for a given avoidance maneuver angle, there is one value of the kinematic acceleration – See at least ¶14).

Regarding claim 7, Petrini discloses wherein the threat envelope data structure stores at least one trigger condition associated with a matter boundary (High performance avoidance maneuver determining methods according to the present invention is obtained by locating the kinematic acceleration envelope for selecting kinematic acceleration, and the therewith associated normal load, and bank angle, within the area limited by these two boundary curves – See at least ¶122 and Fig. 7).

Regarding claim 8, Petrini discloses wherein the aircraft protective response is selected from the group consisting of issuing an alert message to the aircraft pilot, issuing a control command to an autopilot system and combinations thereof (An aircraft actuator interface unit 260 for receiving maneuver command parameters determined by the collision avoidance algorithm unit 220, based on predicted path data sent from the aircraft flight model unit 240 to the collision avoidance algorithm unit 220, and for interfacing aircraft (UAV) actuators – See at least ¶95).

Regarding claim 9, Petrini discloses an autopilot system coupled to the processor and operable to carry out the aircraft protective response automatically when the predicted future state of the aircraft is within a predetermined proximity to the closest trigger point (based on predicted path data sent from the aircraft flight model unit to the collision avoidance algorithm unit 220, and for interfacing aircraft (UAV) actuators – See at least ¶95).

Regarding claim 11, Petrini discloses a method of providing aircraft threat envelope protection, comprising: 
populating a threat envelope data structure embodied in a computer-readable medium to store at least one trigger condition for a type of threat associated with the aircraft (For a collision threat sense and avoidance system (sense & avoid system) to actually perform the avoid portion, an aircraft involved must at some point make an avoidance maneuver, i.e. trigger condition, in order to quickly leave the trajectory having a high sensed and/or calculated risk of collision – See at least ¶4. Determining a maximum kinematic acceleration envelope, i.e. threat envelope, by for a number of avoidance maneuver angles determining a corresponding number of corresponding kinematic accelerations in a kinematic acceleration plane, hereby defining a number of points – See at least ¶13. Forming an adjusted kinematic acceleration envelope in said plane by forming a new envelope, the new envelope at each point laying closer to or at the same distance from the origin as the points of the maximum kinematic acceleration envelope and such that for a given avoidance maneuver angle, there is one value of the kinematic acceleration – See at least ¶14. Examiner notes the avoidance maneuver disclosed in this reference is analogous to the claimed trigger condition for the aircraft to avoid a collision), 
wherein each of the plurality of different types of threats is parameterized using a common schema (The maximum kinematic acceleration envelope may approximated by an analytical expression – See at least ¶18. The adjusted kinematic acceleration envelope may be approximated by an analytical expression and wherein the kinematic acceleration (a) is calculated by using said analytical expression – See at least ¶19. Document is disclosed how to obtain suitable avoidance maneuver directions for two aircrafts, each provided with the system. The vehicle may also be a fixed or slow moving object such as a stationary balloon, paraglider, moving balloon, parachuter, helicopter or the like. For a stationary object Tr is a point in space time, i.e. common schema – See at least ¶63. Examiner interprets the common schema as disclosed in applicant’s specification as representing different possible aircraft paths through spacetime – See 14 of applicant’s specification); 
computing plural different projected trajectories representing different possible aircraft paths through spacetime (Trajectories of all vehicles in the case of a non-cooperative operation where maneuver selection of other of other aircraft is selected as a straight line in space over time. The vehicle may also be a fixed or slow moving object such as a stationary balloon, paraglider, moving balloon. For a stationary object is a point in space over time – See at least ¶63).

Petrini fails to explicitly disclose populating a threat envelope data structure embodied in a computer-readable medium to store at least one trigger condition for each of a plurality of different types of threats associated with the aircraft, associating at least some of the plurality of trigger conditions obtained from the threat envelope data structure to specific trigger points in spacetime along each of the projected trajectories; deprecating ones of the projected trajectories during times when such ones are computed as not viable to recover from a threat; initiating an aircraft protective response when all projected trajectories but one have been deprecated and the aircraft is within a predetermined proximity to the closest trigger point in spacetime along the non-deprecated trajectory.
However, Mere teaches:
each of a plurality of different types of threats (It makes it possible to validate a vertical path. Path generation takes simultaneously into account a plurality of constraints (terrain, energy, flight physics, etc.). Pilots may call on the generation method to validate a path that they wish to follow (but of whose validity they cannot be sure because the environment is too complex – See at least ¶175);
associating at least some of the plurality of trigger conditions obtained from the threat envelope data structure to specific trigger points in spacetime along each of the projected trajectories (a computation unit configured to determine a protection envelope around the path segment associated with the state to be validated. The computation unit can generate around the path segment a protection envelope relating to the required navigation performance. The protection envelope is defined around the path, preferably both in the vertical plane and in the horizontal plane; a comparison unit configured to compare this protection envelope with obstacles from the set, the obstacles comprising fixed obstacles and/or moving obstacles – See at least ¶128); 
deprecating ones of the projected trajectories during times when such ones are computed as not viable to recover from a threat (a validation step, implemented by a validation unit, comprising validating the next states generated, by verifying each of the path segments respectively associated with the next states generated relative to obstacles, and retaining only the validated states – See at least ¶10); 
initiating an aircraft protective response when all projected trajectories but one have been deprecated and the aircraft is within a predetermined proximity to the closest trigger point in spacetime along the non-deprecated trajectory (A computation sub-step comprising determining a protection envelope, i.e. aircraft protective response, around the aircraft segment associated with the next state to be validated – See at least ¶29. A computation sub-step comprising determining a protection envelope around the path segment associated with the next state to be validated; a comparison sub-step comprising comparing that protection envelope with obstacles, the obstacles comprising at least one of the following types of obstacles: fixed obstacles and moving obstacles; and a validation sub-step comprising considering that the next state is validated if no obstacle is found in the protection envelope – See at least ¶31 and 32. Examiner notes the protection envelope disclosed in this reference is analogous to the claimed aircraft protective response).
Petrini discloses an aircraft threat envelope protection system. Mere teaches threat envelope data structure to specific trigger points in spacetime along each of the projected trajectories.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Petrini and include the feature of associate at least some of the plurality of trigger conditions obtained from the threat envelope data structure to specific trigger points in spacetime along each of the projected trajectories, as taught by Mere, to provide a system for avoiding a UAV to collide with another object.

Regarding claim 12, Petrini discloses wherein the processor is programmed to express the plural different projected trajectories in terms used by the common schema (The maximum kinematic acceleration envelope may approximated by an analytical expression – See at least ¶18. The adjusted kinematic acceleration envelope may be approximated by an analytical expression and wherein the kinematic acceleration (a) is calculated by using said analytical expression – See at least ¶19).

Regarding claim 13, Petrini discloses wherein the common schema expresses each of the plurality of different types of recoveries in terms of a g-force vector and an energy state vector (Difference between the avoidance maneuver angle and an expression taking into account the effect of the g-force. In particular, bank angle may be determined as the difference between the avoidance maneuver angle e and a term built from arcus sinus of the product formed by multiplying g with the cosine of the current pitch angle further multiplied with the sine of the avoidance maneuver angle – See at least ¶83).

Regarding claim 14, Petrini discloses wherein the common schema expresses each of the plurality of different types of recovery trajectories in terms of (a) a force normal to the longitudinal axis of the aircraft, (b) an aircraft bank angle, (c) an specific excess power of the aircraft, and (d) a flight path angle (Difference between the avoidance maneuver angle and an expression taking into account the effect of the g-force. In particular, bank angle may be determined as the difference between the avoidance maneuver angle e and a term built from arcus sinus of the product formed by multiplying g with the cosine of the current pitch angle further multiplied with the sine of the avoidance maneuver angle – See at least ¶81-83). 

Regarding claim 15, Petrini discloses wherein the common schema expresses each of the plurality of different types of recovery trajectories in terms of (a) a force normal to the longitudinal axis of the aircraft, (b) an aircraft bank angle, (c) an specific excess power of the aircraft, and (d) a flight path angle (Difference between the avoidance maneuver angle and an expression taking into account the effect of the g-force. In particular, bank angle may be determined as the difference between the avoidance maneuver angle e and a term built from arcus sinus of the product formed by multiplying g with the cosine of the current pitch angle further multiplied with the sine of the avoidance maneuver angle – See at least ¶81-83). 

Regarding claim 16, Petrini discloses repeatedly updating the plural different projected trajectories and the trigger points along each of the updated trajectories (For a collision threat sense and avoidance system (sense & avoid system) to actually perform the avoid portion, an aircraft involved must at some point make an avoidance maneuver in order to quickly leave the trajectory having a high sensed and/or calculated risk of collision – See at least ¶4).

Regarding claim 17, Petrini discloses wherein the threat envelope data structure stores at least one trigger condition associated with an energy boundary (Determining a maximum kinematic acceleration envelope, i.e. threat envelope, by for a number of avoidance maneuver angles determining a corresponding number of corresponding kinematic accelerations in a kinematic acceleration plane, hereby defining a number of points – See at least ¶13. Forming an adjusted kinematic acceleration envelope in said plane by forming a new envelope, the new envelope at each point laying closer to or at the same distance from the origin as the points of the maximum kinematic acceleration envelope and such that for a given avoidance maneuver angle, there is one value of the kinematic acceleration – See at least ¶14).

Regarding claim 18, Petrini discloses wherein the threat envelope data structure stores at least one trigger condition associated with a matter boundary (High performance avoidance maneuver determining methods according to the present invention is obtained by locating the kinematic acceleration envelope for selecting kinematic acceleration, and the therewith associated normal load, and bank angle, within the area limited by these two boundary curves – See at least ¶122 and Fig. 7).

Regarding claim 19, Petrini discloses an autopilot system coupled to the processor and operable to carry out the aircraft protective response automatically when the predicted future state of the aircraft is within a predetermined proximity to the closest trigger point (based on predicted path data sent from the aircraft flight model unit to the collision avoidance algorithm unit 220, and for interfacing aircraft (UAV) actuators – See at least ¶95).

Regarding claim 21, Petrini discloses wherein the common schema expresses each of the plurality of different types of threats in terms of (a) a force affecting trajectory of the aircraft and (b) an energy state of the aircraft (Difference between the avoidance maneuver angle and an expression taking into account the effect of the g-force, i.e. energy of the aircraft. In particular, bank angle may be determined as the difference between the avoidance maneuver angle e and a term built from arcus sinus of the product formed by multiplying g, i.e. a force affecting trajectory, with the cosine of the current pitch angle further multiplied with the sine of the avoidance maneuver angle – See at least ¶83).


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrini et al., US 20100179760 A1, in view of Mere, US 20170132942 A1, as applied to claims 1 and 11 above, and further in view of Bouchet et al., US 20080208400 A1, hereinafter referred to as Petrini, Mere and Bouchet, respectively.
Regarding claim 10, the combination of Petrini and Mere fails to explicitly wherein the processor is programmed to iteratively compute the plural different trajectories, with each iteration beginning at a current aircraft location.
However, Bouchet teaches wherein the processor is programmed to iteratively compute the plural different trajectories, with each iteration beginning at a current aircraft location (It is seen that the aircraft A can fly in a trough on the right without departing too far from the current course. The expert system verifies over a certain depth in front of the aircraft A that this solution is actually better in the short term than the left one. Illustrated in FIG. 5 are the various avoidance trajectories Ti at various successive times t1, t2, t3 and t4 (or iterations). The resulting trajectory corresponds to the thick line central trajectory 21 – See at least ¶141 and 142).
Petrini discloses an aircraft threat envelope protection system. Mere teaches threat envelope data structure to specific trigger points in spacetime along each of the projected trajectories. Bouchet teaches assisting flight control of a low-flying aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Petrini and Mere and include the feature of to iteratively compute the plural different trajectories, with each iteration beginning at a current aircraft location, as taught by Bouchet, to provide a system for avoiding a UAV to collide with another object.
Regarding claim 20, the combination of Petrini and Mere fails to explicitly iteratively computing the plural different trajectories, with each iteration beginning at a current aircraft location.
However, Bouchet teaches iteratively computing the plural different trajectories, with each iteration beginning at a current aircraft location (It is seen that the aircraft A can fly in a trough on the right without departing too far from the current course. The expert system verifies over a certain depth in front of the aircraft A that this solution is actually better in the short term than the left one. Illustrated in FIG. 5 are the various avoidance trajectories Ti at various successive times t1, t2, t3 and t4 (or iterations). The resulting trajectory corresponds to the thick line central trajectory 21 – See at least ¶141 and 142).
Petrini discloses an aircraft threat envelope protection system. Mere teaches threat envelope data structure to specific trigger points in spacetime along each of the projected trajectories. Bouchet teaches assisting flight control of a low-flying aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Petrini and Mere and include the feature of iteratively computing the plural different trajectories, with each iteration beginning at a current aircraft location, as taught by Bouchet, to provide a system for avoiding a UAV to collide with another object.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662